         Case 1:20-cv-03674-ALC-SLC Document 30 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CURTIS PAYNE,

                                  Plaintiff,

         -v-
                                                            CIVIL ACTION NO.: 20 Civ. 3674 (ALC) (SLC)
THE UNITED STATES OF AMERICA,
                                                                             ORDER
                                  Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the conference held today, August 23, 2021, the Court orders as follows:

         1. By September 17, 2021, the parties shall a letter certifying the close of fact discovery.

         2. The Court will hold a telephone Status Conference on Thursday, September 30, 2021

               at 11:00 am on the Court’s conference line. The parties are directed to call: (866) 390-

               1828; access code: 380-9799, at the scheduled time.

         All other terms of the Court’s July 13, 2021 Amended Scheduling Order (ECF No. 29)

remain in effect.

Dated:            New York, New York
                  August 23, 2021
                                                         SO ORDERED.

                                                         _________________________
                                                         SARAH L. CAVE
                                                         United States Magistrate Judge
